PER CURIAM.
This was an action for injury sustained by plaintiff in an automobile accident. The jury returned a *357verdict for plaintiff against defendant Tassock but exonerated defendant Pillsbury Company. Defendant Tassock appeals.
The accident happened on Sandy Boulevard in Portland at 11:15 p.m. on April 7, 1962, when plaintiff was riding in a car driven by her husband in an easterly direction on Sandy. A car operated by defendant’s decedent, Sobella, was driven from the west bound lane into plaintiff’s car. Sobella died as a result of the collision so it was not known what caused his car to cross over into the wrong lanes of travel and cause the accident. For this reason only the case is somewhat unusual.
Otherwise, it is an ordinary automobile accident case in which defendant’s liability was almost certain. Defendant lost and brings here specious assignments that do not merit discussion.
Judgment affirmed.